Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00728-CR

                                     Aghil ANSARI,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 13, Bexar County, Texas
                                 Trial Court No. 386397
                   The Honorable Monica A. Gonzalez, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the matter is REMANDED to the trial court for further proceedings in
accordance with this court’s opinion.

      SIGNED August 5, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice